Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150116 & (54)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150116
                                                                    COA: 312583
                                                                    Kent CC: 12-002310-FC
  ANTONIO MARKESE CUMMINGS,
           Defendant-Appellant.

  _________________________________________/

          By order of May 28, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 5, 2014 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we VACATE in part the judgment of the Court of Appeals, and we REMAND this case
  to the Kent Circuit Court. A sentencing judge may make a sentence imposed for first-
  degree criminal sexual conduct consecutive to any term of imprisonment imposed for any
  other criminal offense arising from the same transaction. MCL 750.520b(3). The
  sentencing judge in this case failed to identify any evidence from which one could
  conclude that the imposition of consecutive sentences was warranted. On remand, the
  trial court shall either issue an order that provides a basis for its conclusion that the two
  criminal offenses arose from the same transaction, or resentence the defendant. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court. The motion to file a
  rebuttal to the prosecution’s answer is GRANTED.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2015
          t1008
                                                                               Clerk